         Case 1:18-cv-08855-LGS-SN Document 54 Filed 08/16/19 Page 1 of 1
                                                ABSTRACT OF JUDGMENT




Re: Ysael Espinosa v. Abraham Refrigeration Corp., et al.,

Case Number: 18 Civ. 8855 (LGS)

Name(s) and Address(es) of Parties against whom Judgment(s)   Name(s) and Address(es) of Parties in whose favor Judgment(s)
have been obtained                                            have been obtained

Abraham Refrigeration Corp. and Abraham                       Ysael Espinosa
Perez                                                         c/o Pechman Law Group PLLC
480 East Tremont Avenue                                       488 Madison Avenue, 17th Floor
Bronx, New York 10457                                         New York, NY 10022




Amount of Judgment(s)               Name(s) and Address(es) of Attorney(s)              Entry Date of Judgment(s)
$45,329.71                         Louis Pechman & Gianfranco J. Cua July 1, 2019
                                   dra
                                   Pechman Law Group PLLC
                                   488 Madison Avenue, 17th Floor
                                   New York, NY 10022




                                                         UNITED STATES OF AMERICA,
                                                         CLERK’S OFFICE U.S. DISTRICT COURT FOR THE
                                                         SOUTHERN DISTRICT OF NEW YORK

                                      I CERTIFY that the foregoing is a correct Abstract of the Judgment

                                                                 Dated: New York                      , New York

                                                         RUBY J. KRAJICK, Clerk of Court

                                                         _____________________________________
                                                         By, Deputy Clerk
